Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about July 6, 2009, which denied defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously reversed, on the law and the facts, with costs, the motion granted, and the complaint dismissed, on condition that defendant waive any jurisdictional and statute of limitations defenses in New Jersey, provided that such action is commenced in New Jersey within ninety days of the date of this order.
Both parties are residents of Delaware; defendant’s principal place of business is located in Georgia. The property on which defendant proposed to construct a building is located in New Jersey, the governmental approvals required by the lease on the property are those of various government agencies in New Jersey, and the witnesses to the dispute will be primarily New Jersey witnesses. Under these circumstances, that plaintiffs signatory maintains its headquarters in New York and that the lease was executed here are insufficient to create a “factual connection between New York and the dispute” (see Shin-Etsu Chem. Co., Ltd. v ICICI Bank Ltd., 9 AD3d 171, 176 [2004]; Avery v Pfizer, Inc., 68 AD3d 633 [2009]). Concur—Gonzalez, P.J., Tom, Renwick, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 24 Misc 3d 1218(A), 2009 NY Slip Op 5151700.]